Exhibit 10.72

AMENDMENT NO. 3 TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 16th day of December, 2011, by and among SILICON VALLEY BANK,
a California banking corporation (“Bank”), and U.S. AUTO PARTS NETWORK, INC., a
Delaware corporation (“USAPN”), AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS,
INC., a Delaware corporation (“ASAP”), GO FIDO, INC., a Delaware corporation
(“Go Fido”), PARTS BIN, INC., a Delaware corporation (“Parts Bin”), LOBO
MARKETING, INC., a Texas corporation (“Lobo”), WHITNEY AUTOMOTIVE GROUP, INC., a
Delaware corporation (“Whitney”), PRIVATE LABEL PARTS, INC., a Delaware
corporation (“Private Label”), PACIFIC 3PL, INC., a Delaware corporation
(“Pacific”), AUTOMD, INC., a Delaware corporation (“AutoMD”), and LOCAL BODY
SHOPS, INC., a Delaware corporation (“Local Body Shops” and with USAPN, ASAP, Go
Fido, Parts Bin, Lobo, Whitney, Private Label, Pacific, and AutoMD, each a
“Borrower” and collectively, the “Borrower”). Capitalized terms used herein
without definition shall have the same meanings given them in the Loan Agreement
(as defined below).

RECITALS

A. Borrower and Bank entered into that certain Loan and Security Agreement dated
as of August 13, 2010, as amended by that certain Amendment No. 1 to Loan and
Security Agreement and Limited Waiver dated as of February 28, 2011, as amended
by that certain Amendment No. 2 to Loan and Security Agreement and Limited
Waiver dated as of November 7, 2011 (as amended, restated, or otherwise modified
from time to time, the “Loan Agreement”), pursuant to which the Bank agreed to
extend and make available to Borrower certain advances of money.

B. Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein.

C. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to so amend
the Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. AMENDMENT TO LOAN AGREEMENT.

1.1 Section 13.1 (Definitions). Subsection (t) of the definition of “Permitted
Liens” in Section 13.1 of the Loan Agreement is deleted in its entirety and
Subsection (n) of the definition of “Permitted Indebtedness” in Section 13.1 of
the Loan Agreement is amended and restated in its entirety as follows:

“(n) Indebtedness owed to Bank of America N.A. or its affiliates and J.P. Morgan
Chase Bank, N.A. or its affiliates in connection with a vendor purchasing card
program in an aggregate amount not to exceed $2,500,000 at any one time
outstanding;”

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (ii) no Event of
Default has occurred and is continuing;

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Bank on the Effective Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;



--------------------------------------------------------------------------------

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

(e) this Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights;
and

(f) as of the date hereof, Borrower has no defenses against the obligations to
pay any amounts under the Obligations. Borrower acknowledges that Bank has acted
in good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.

Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.

3. LIMITATION. The limited waiver and amendment set forth in this Amendment
shall be limited precisely as written and shall not be deemed (a) to be a
forbearance, waiver or modification of any other term or condition of the Loan
Agreement or of any other instrument or agreement referred to therein or, except
for the limited waiver and amendment provided herein, to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future amendment or modification, forbearance or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof; or
(c) except for the limited waiver and amendment provided herein, to limit or
impair Bank’s right to demand strict performance of all terms and covenants as
of any date. Except as expressly amended hereby, the Loan Agreement shall
continue in full force and effect.

4. EFFECTIVENESS. This Amendment shall become effective upon the receipt by Bank
of this Amendment duly executed by Borrower.

5. EXPENSES. Borrower agrees to pay Bank Expenses (including the fees and
expenses of Bank’s counsel, advisors and consultants) accrued and incurred in
connection with the transactions contemplated by this Amendment and all other
Bank Expenses (including the fees and expenses of Bank’s counsel, advisors and
consultants) payable in accordance with the Loan Agreement.

6. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

7. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

8. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

BORROWER:

 

U.S. AUTO PARTS NETWORK, INC. By  

/s/ Shane Evangelist

Name:   Shane Evangelist Title:   Chief Executive Officer PARTS BIN, INC. By  

/s/ Shane Evangelist

Name:   Shane Evangelist Title:   President LOBO MARKETING, INC. By  

/s/ Brian Hafer

Name:   Brian Hafer Title:   President AUTOMOTIVE SPECIALTY ACCESSORIES AND
PARTS, INC. By  

/s/ David Spangler

Name:   David Spangler Title:   President GO FIDO, INC. By  

/s/ Michael Buca

Name:   Michael Buca Title:   President WHITNEY AUTOMOTIVE GROUP, INC. By  

/s/ Aaron E. Coleman

Name:   Aaron E. Coleman Title:   President PRIVATE LABEL PARTS, INC. By  

/s/ David Morris

Name:   David Morris Title:   President PACIFIC 3PL, INC. By  

/s/ Rick Ellis

Name:   Rick Ellis Title:   President AUTOMD, INC. By  

/s/ Anton Reut

Name:   Anton Reut Title:   President



--------------------------------------------------------------------------------

LOCAL BODY SHOPS, INC.

By  

/s/ David Hernandez

Name:   David Hernandez Title:   President

BANK:

 

SILICON VALLEY BANK

By  

/s/ Jack Garza

Name:   Jack Garza Title:   Relationship Manager